United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS REGIONAL OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1666
Issued: December 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 7, 2007 appellant filed a timely appeal from a March 21, 2007 merit decision of
the Office of Workers’ Compensation Programs denying her traumatic injury claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury on April 21,
2003 in the performance of duty.
FACTUAL HISTORY
On April 23, 2003 appellant, then a 43-year-old program support clerk, filed a traumatic
injury claim alleging that on April 21, 2003 she sustained severe back pain after opening a heavy
drawer while filing documents. She stopped work on April 21, 2003.

In April 2003 statements, the employing establishment controverted the claim because
appellant was “away from the area assigned to perform her duties” at the time of the alleged
incident. Appellant submitted a statement from a coworker who witnessed her “trying to hold on
to a bottom drawer as she fell backwards upon her back.” Another coworker witnessed her lying
on her back in the file area next to an open file drawer.
In a report dated April 23, 2003, Dr. Michelle A. Stern, a Board-certified physiatrist,
related that she treated appellant on that date “for her complaint of severe back pain, which was
sustained while at work on Monday, April 21, 2003.” She opined that appellant should remain
off work for approximately two weeks. Dr. Stern completed a Form CA-16, authorization for
examination and/or treatment on May 8, 2003. She provided a history on the form of appellant
experiencing low back pain at work on April 21, 2003 after opening a file cabinet drawer.
Dr. Stern diagnosed low back pain and lumbar strain and checked “yes” that the condition was
due to the described employment activity. She found that appellant was totally disabled
beginning April 23, 2003.
On May 13, 2003 the Office requested that Dr. Stern provide an explanation of how the
April 21, 2003 incident caused or aggravated a diagnosed condition. On May 14, 2003 Dr. Stern
related that appellant had preexisting partial disability as a result of a 1976 back surgery to
correct severe scoliosis. She stated:
“On April 21, 2003 [appellant] [h]as reported that[,] while pulling a heavy file
draw[er] open, she developed acute low back pain which required an immediate
evaluation in an emergency room. [She] has been unable to work since
April 21, 2003. [Appellant] still continues to have acute low back pain from this
incident and is currently unable to return to work. It is expected that [she] should
be able to return to work performing light duties only on June 6, 2003.”
In an accompanying work restriction evaluation, Dr. Stern diagnosed severe back pain
and listed permanent work restrictions.
In a June 3, 2003 response to the Office’s request for further information, Dr. Stern noted
that in 1976 appellant underwent a fusion at T8 to L4 with Harrington rods for severe scoliosis.
She experienced pain on April 19, 2002 after moving “heaving drawers at work.” Dr. Neil Roth,
an orthopedic surgeon, evaluated appellant on May 2, 2002 and diagnosed lumbar spine flat back
syndrome. He referred appellant to Dr. Stern for treatment. Dr. Stern related:
“Since that time, I have seen [appellant] several times for episodic low back pain.
These other episodes of low back pain occurred in August 2002 and
February 17, 2003. [Appellant’s] acute episodes are controlled with pain
medication and physical therapy. She was able to resume sedentary work duties
on February 24, 2003. [Appellant] had at this time reduced lumbar lordosis, mild
lumbar paraspinal spasms and occasional numbness down her left lower
extremity. On April 21, 2003 [she] reported that[,] while pulling a heavy file
draw[er] open, she again developed acute low back pain, which required an
immediate evaluation in an emergency room. [Appellant] has been unable to
work since April 21, 2003. On examination, on April 23, 2003 she had limited

2

lumbar range of motion due to pain, severe paraspinal spasms, limited motor due
to pain and a positive straight leg test on the left.”
Dr. Stern asserted that an x-ray showed disc narrowing and facet hypertrophy at L3-4.
She opined that appellant could resume limited-duty employment on June 6, 2003.
By decision dated June 13, 2003, the Office denied appellant’s claim on the grounds that
she had not established that the incident occurred at the time, place and in the manner alleged.1
On June 2, 2003 appellant requested an oral hearing which was held on January 23, 2004. In a
decision dated April 19, 2004, the Office hearing representative affirmed the June 13, 2003
decision. He found that appellant did not explain why she opened the wrong drawer of the file
cabinet.
In a statement dated May 21, 2004, appellant’s union representative noted that clerks
inevitably opened a wrong file cabinet drawer. On April 5, 2005 her union representative
requested reconsideration of appellant’s claim. He asserted that the employing establishment
argued that appellant was working in an incorrect area but did not dispute that “she was still
opening drawers that she believed to be where she had to file cases.” In a report dated
October 21, 2004, Dr. Stern described appellant’s history of a back fusion in 1978 and
subsequent diagnosis of flat back syndrome. She related:
“[Appellant] suffers from a temporary aggravation of her preexisting medical
condition when performing certain work duties. [She] was advised not to pull
heavy file drawers as this may aggravate her condition. [Appellant] was seen in
my office again on April 23, 2003. She reported to me that she was assigned a
task at work that caused her to pull open a heavy file drawer. After pulling the
heavy file drawer on April 21, 2003, [she] developed symptoms of acute low back
pain which required an immediate evaluation in an emergency room. On
examination in my office on April 23, 2003, [appellant] had limited lumbar range
of motion due to pain and severe paraspinal spasms. She was again placed off
duty from work and given pain medication to control her symptoms.
“[Appellant] has a preexisting medical condition which causes her to suffer from
episodic low back pain if she has to perform heavy lifting, pulling or twisting and
affects the personal as well as work activity that she can perform. If [she] had to
pull a heavy object, this could cause her to have an acute low back pain
exacerbation. The work situation that [appellant] described can cause her stated
symptoms and be responsible for her pain. Although [she] has a preexisting back
condition, acute episodes of low back pain can occur through inappropriate work
duties for appellant, requiring her to be out of work to recover.”
In a decision dated June 29, 2005, the Office modified its April 19, 2004 decision to
show that the April 21, 2003 work incident occurred as alleged. It noted that mistakenly opening
1

The employing establishment removed appellant from employment on June 9, 2003 because of her inability to
perform her job duties. Appellant was subsequently found to be covered under the Americans with Disabilities Act
by the Merit Systems Protection Board and retroactivity reinstated.

3

the wrong file drawer did not remove a claimant from the performance of duty. The Office
found, however, that the medical evidence was insufficient to establish that appellant sustained a
medical condition due to the accepted work incident.
On September 30, 2005 appellant, through her representative, requested reconsideration.
In a July 19, 2005 report, Dr. Stern discussed her prior treatment of appellant for back pain and
her recommendation that appellant work with modifications. She treated appellant on April 23,
2003 after an employment incident in which she opened a heavy file drawer. Dr. Stern noted her
findings on examination of decreased range of motion and spasms and asserted, “[Appellant’s]
injury that required her to be off work duty due to her back pain from April 21 to June 2003 was
caused by the stress of trying to open a heavy drawer.”
By decision dated March 21, 2007, the Office denied modification of its June 29, 2005
decision. It found that Dr. Stern’s report did not show that appellant had a medical condition to
her accepted fall at work and further noted that back pain was not a diagnosis.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether “fact of injury” is established. First, an employee has
the burden of demonstrating the occurrence of an injury at the time, place and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.6 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.7
2

5 U.S.C. §§ 8101-8193.

3

Anthony P. Silva, 55 ECAB 179 (2003).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Delphyne L. Glover, 51 ECAB 146 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Id.

4

ANALYSIS
Appellant alleged that on April 21, 2003 she sustained a severe back pain after opening a
heavy drawer in a file cabinet. She submitted statements from witnesses to the incident and
sought medical treatment on that date in the emergency room. Appellant has established that the
April 21, 2003 incident occurred at the time, place and in the manner alleged. The issue is
whether the medical evidence establishes that she sustained an injury as a result of this incident.
In an April 23, 2003 report, Dr. Stern indicated that she treated appellant for severe back
pain “sustained while at work” on April 21, 2003. In a May 8, 2003 form report, Dr. Stern
diagnosed lumbar strain and low back pain.8 She checked “yes” that the condition was caused or
aggravated by employment and opined that appellant was disabled from work. The Board has
held, however, that, when a physician’s opinion on causal relationship consists only of checking
“yes” to a form question, without explanation or rationale, that opinion has little probative value
and is insufficient to establish a claim.9
On May 23, 2003 Dr. Stern discussed appellant’s history of developing “acute low back
pain which required an immediate evaluation in the emergency room” after opening a heavy file
drawer. She opined that she was unable to work due to continued low back pain. Low back
pain, however, is a description of a symptom rather than a clear diagnosis of a medical condition
and does not constitute a basis for the payment of compensation.10
In a report dated June 3, 2003, Dr. Stern noted that appellant had a history of a fusion
from T8 to L4 with Harrington rods in 1976 to correct severe scoliosis. She experienced
episodes of low back pain on April 12, August 2002 and February 17, 2003 and on April 21,
2003 after opening a heavy file drawer at work. Dr. Stern examined appellant on April 23, 2003
and found “severe paraspinal spasms, limited motor due to pain and a positive straight leg test on
the left.” She found that appellant was unable to work beginning April 21, 2003 and could
resume limited-duty employment on June 6, 2003. Dr. Stern did not provide a firm diagnosis of
appellant’s condition or fully explain how the described work incident caused or aggravated her
condition. Without a firm diagnosis supported by medical rationale, her report is of little
probative value.11
In a report dated October 21, 2004, Dr. Stern noted that appellant underwent a fusion in
the 1970s to correct scoliosis. The fusion resulted in flat back syndrome. Dr. Stern advised
against appellant opening heavy drawers as it might cause a temporary aggravation of her
8

The Board notes that the Office issued a Form CA-16. A properly executed Form CA-16 creates a contractual
obligation which does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim. See Elaine M. Kreymborg, 41 ECAB 256, 259 (1989). The Office did not address
this issue in its March 21, 2007 decision.
9

Deborah L. Beatty, 54 ECAB 340 (2003).

10

Robert Broome, 55 ECAB 339 (2004).

11

See Samuel Senkow, 50 ECAB 370 (1999) (finding that, because a physician’s opinion of Legionnaires disease
was not definite and was unsupported by medical rationale, it was insufficient to establish causal relationship).

5

preexisting condition. Dr. Stern opined that the “work situation that [appellant] described can
cause her stated symptoms and be responsible for her pain.” While Dr. Stern found that the
April 21, 2003 employment incident “can cause” appellant’s symptoms, she did not relate a
specific diagnosed condition to the April 21, 2003 employment incident.12 Thus, Dr. Stern’s
opinion is insufficient to meet appellant’s burden of proof. She listed prophylactic work
restrictions; however, the Board has consistently held that the possibility of a future injury does
not form a basis for the payment of compensation under the Act.13
On July 19, 2005 Dr. Stern again discussed her treatment of appellant on April 23, 2003
after she experienced acute low back pain after opening a heavy file drawer. She stated,
“[Appellant’s] injury that required her to be off work duty due to her back pain from April 21 to
June 2003 was caused by the stress of trying to open a heavy drawer.” Dr. Stern, however, did
not provide a specific diagnosis of appellant’s condition or provide any rationale for her
conclusion. Medical conclusions unsupported by rationale are of diminished probative value.14
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between her claimed condition and her
employment.15 Appellant must submit a physician’s report in which the physician reviews those
factors of employment identified by her as causing her condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.16 She failed to submit such evidence and therefore failed to
discharge her burden of proof.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury on
April 21, 2003 in the performance of duty.

12

Id.

13

Manual Gill, 52 ECAB 282 (2001).

14

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

15

Patricia J. Glenn, 53 ECAB 159 (2001).

16

Robert Broome, 55 ECAB 339 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 21, 2007 is affirmed.
Issued: December 14, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

